Title: To George Washington from Major General William Heath, 18 August 1776
From: Heath, William
To: Washington, George



Dear General
Kings-Bridge Aug: 18th 1776

Early this morning the Phoenix Man of War, Rose Frigate & the Two Tenders, came to Sail & stood down the River, keeping close under the East Shore, in order to avoid the Fire of our Cannon; but notwithstanding this Precaution, the Phoenix was thrice Hull’d by our Shot from Mount Washington, & one of the Tenders once—The Rose was Hull’d once by a Shot from Burdit Ferry—They kept their men close, otherwise some of them wou’d have been pickd down by a Party of Rifle-men who were posted on the bank—They fired Grape Shot as they passed, but did no damage save to one Tent—We hope to hear that your Batteries have done the work for some of them—We shall recover some Swivel Guns, Gun Barrels, Shot &c. out of the Wreck

of the Tender which was burnt the other night, the Particulars of which shall be transmitted to your Excellency as soon as I can obtain them—Genl Clinton has about 1400 Men already come in, but their Quarters are so scatter’d, that it will be almost impossible to collect them suddently, if Occasion shou’d require it—If there are any Spare Tents I earnestly beg for them, if it were but for one Regiment—Genl Clinton has Orders from the Convention of the State of N. York to purchase 10000 feet of Boards, for erecting Sheds &c., but it is uncertain when we shall have them—I shall tomorrow send for 6 or 700 of Tools, being able to employ that number more than we have at present—The more I view this post the more I am convinc’d of its’ Importance.
The Ships have now tryed the Practicability of passing our Works—they have explored every part of the Shore as far as they have gone up the River, and sounded the river in almost every place—Shou’d the Ships rejoin the Fleet without receiving much Damage, I think Howe, will be embolden’d to attempt an Attack some where above this place, thinking that there may be a greater probability of succeeding here, than in the face of so many & strong Works, as have been erected in and around the City—However shou’d his Inclination lead him this Way, Nature has done much for us, and we shall as fast as possible add the Strength of Art—Our Men are in good Health & Spirits, & I dare say will give them a warm reception—I should be glad to have the Carriages for the Four pounders sent forward the moment they are done, as we have not as yet a single Cannon mounted beyond Mount Washington—I have just now received your Excellency’s Commands to enquire into the Cause of the Inactivity of some of the Row Gallies, in the late Attack on the enemy’s Ships, but as the Gallies have all left this Post and fallen down to the City, I must beg your Excellency to excuse me from that Service. I have the honor to be with the greatest respect Your Excellency’s most humble Servt

W. Heath

